Citation Nr: 0619222	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial disability rating in 
excess of 30 percent for maxillary sinusitis.

2.  Entitlement to an increased initial disability rating in 
excess of 10 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision that granted service 
connection for sinusitis, and assigned thereto an initial 
disability rating of 10 percent, effective from January 2001.  
The RO's decision also denied service connection for migraine 
headaches.  The veteran subsequently perfected an appeal of 
these issues seeking an increased rating for her sinusitis 
and service connection for migraine headaches.

In March 2004, the RO issued a rating decision that granted 
service connection at a 10 percent disability rating for 
migraine headaches, effective from January 2001.  The RO's 
decision also granted an increased disability rating of 30 
percent for the veteran's maxillary sinusitis, effective from 
January 2001.  The veteran continues to seek higher initial 
disability ratings for each of these conditions.

The issue of an increased initial disability rating in excess 
of 10 percent for migraine headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

Since the initial grant of service connection, the veteran's 
maxillary sinusitis has been manifested by occasional 
exacerbations with partial nasal obstruction, discharge, and 
headaches, but not by the need for repeated surgeries, 
radical surgery, or by chronic osteomyelitis.


CONCLUSION OF LAW

The criteria for an increased initial disability rating in 
excess of 30 percent for service-connected maxillary 
sinusitis are not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6510-6514 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased initial disability rating 
in excess of 30 percent for her service-connected maxillary 
sinusitis.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on her behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Since the veteran appealed the initial rating assigned in 
this matter, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
assigned may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has assigned the veteran's service-connected maxillary 
sinusitis a 30 percent disability rating pursuant to 
Diagnostic Code 6513.

Under the general rating formula for sinusitis, a 10 percent 
rating is in order for sinusitis with one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Sinusitis warrants a 30 percent rating when the 
evidence demonstrates three or more incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Following radical 
surgery with chronic osteomyelitis or, near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus and purulent discharge or crusting after 
repeated surgeries, a 50 percent rating is warranted.  Notes 
specify that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician. 38 
C.F.R. § 4.97, Codes 6510-6514 (2005).

Historically, the veteran served on active duty in the Air 
Force from May 1975 to November 1988.  A review of her 
service medical records revealed treatment for complaints of 
sinus problems, congestion, bleeding nose, and frontal and 
occipital headaches.  

Private treatment records, dated from September 2000 to 
January 2001, revealed treatment for chronic maxillary 
sinusitis with characteristic headaches.

In January 2002, an examination was conducted for VA 
purposes.  The report of this examination noted the veteran's 
complaints of nasal blockage, postnasal drip, headache and 
occasional bloody discharge from her nose.  She also reported 
having a headache almost every day during an acute attack.  
She reported treatment with Claritin or Allegra-D on a daily 
basis, but does not use any nasal spray.  She reported 
occasional use of treatment with antibiotics.  She denied any 
shortness of breath.  Physical examination revealed nasal 
obstruction with about 60 percent blockage on the right side 
with protruding mass from maxillary meatus, and 25 percent 
blockage on the left side with bilateral nasal congestion.  
There was tenderness with pressure on the right front and 
right maxillary area.  There was evidence of post nasal drip 
at the posterior pharyngeal wall.  X-ray examination revealed 
soft tissue swelling at the right maxillary sinus.  No air-
fluid level was seen, and her sinuses were otherwise clear.  
The report concluded with a diagnosis of sinusitis.  It also 
noted a polyp in the right maxillary sinus.  

In September 2003, a second examination was conducted 
relating to the veteran's reported headaches.  The report 
noted the veteran's history of serious migraine headaches for 
the past 20 years, with also sinus congestion and difficulty 
talking and drainage.  Physical examination revealed a polyp 
in the right nostril with approximately 50 percent occlusion 
on the left side.  There was some maxillary tenderness, but 
no purulent discharge.  X-ray examination of the sinus 
revealed crowding and deformity of the left maxillary sinus, 
which the examiner noted might be secondary to remote trauma 
or less likely chronic sinusitis.  

A private operative report, dated in July 2004, was submitted 
by the veteran.  The report noted that the veteran underwent 
a septoplasty turbinectomy.  It listed preoperative and 
postoperative diagnoses of deviated septum and turbinate 
hypertrophy.  The report noted the veteran's history of 
chronic nasal obstruction, and included findings of deviated 
septum and enlarged turbinate.  

In June 2005, a third examination was conducted.  The report 
noted the veteran's history of chronic maxillary sinusitis.  
She reported that this condition occurs constantly, and that 
it renders her incapacitated as often as 4 times per year, 
lasting approximately three days for each incident.  She 
reported headaches occurring along with the sinus attacks.  
She indicated that she works as a telephone operator, and 
that the condition results in her losing four days per month 
from work.  Physical examination revealed no nasal 
obstruction, no deviated septum, no loss of the ala, no scar 
and no disfigurement.  The examiner noted that her rhinitis 
was believed to be allergic in origin because she reported 
more symptoms at spring and fall.  No sinusitis was detected 
on examination.  X-ray examination revealed sinusitis in the 
maxillary area, and also showed a small right maxillary sinus 
with some probable chronic inflammatory changes within it.  
The report concluded with a diagnosis of status post surgery 
of deviated nasal septum, chronic maxillary sinusitis and 
seasonal allergic rhinitis.

In May 2005, a Central Office hearing was conducted before 
the Board.  At the hearing, the veteran testified that she 
was employed as a benefit authorizer for the Social Security 
Administration.  She indicated that this position involves 
talking with people on the telephone to assist them in 
processing their claims.  She indicated that her sinusitis 
condition at times renders her unable to speak, and that she 
has to occasionally take off work as a result.  She indicated 
that she had used up all of her sick leave due to this 
condition, and at one point had to use her annual leave.  She 
also reported that she has sinus headaches, as well as 
migraine headaches.  She indicated that she visits her 
private physicians approximately two to three times per month 
due to this condition.

Private treatment records, dated February 21, 2006, were 
submitted by the veteran, along with a waiver of RO 
consideration.  The reports noted that the veteran had 
received treatment on that date, and included prescriptions 
of Allegra-D, Astelin nasal spray, and Tessalon Perles.

These records do not show that the veteran has had radical 
surgery or osteomyelitis.  The medical treatment records do 
not show near constant sinusitis characterized by headaches, 
pain and tenderness of the affected sinus, or purulent 
discharge or 
crusting.  On her most recent QTC examination, performed in 
June 2005, no sinusitis was detected on physical examination.  
While she occasionally is treated for sinusitis, neither the 
frequency nor the severity has exceeded the 30 percent rating 
requirements.  Further, she does not have a history of 
radical surgery with chronic osteomyelitis or repeated 
surgeries, as contemplated by a 50 percent rating.  

At the hearing, the veteran's representative suggested that a 
higher initial disability rating may be available to the 
veteran based upon the diagnoses given in the June 2005 QTC 
examination, which was status post surgery of deviated 
septum, chronic maxillary sinusitis, seasonal allergic 
rhinitis.  However, the physical examination at that time 
specifically found no deviated septum, and no scar or 
disfigurement as well.  Moreover, a higher rating is not 
warranted when one considers this condition on the basis of 
seasonal allergic rhinitis, since that only provides a 30 
percent maximum evaluation under Diagnostic Code 6522.  
Likewise, a rating higher than 30 percent is not available 
under Diagnostic Code 6516, used in rating laryngitis, since 
that too provides for only a 30 percent maximum rating.  
(Assigning separate ratings would amount to evaluating the 
same symptoms under different diagnostic codes, a practice to 
be avoided.  38 C.F.R. § 4.14.)    

Lastly, it should be noted, the RO has granted service 
connection for headaches as a separate condition.  Although 
the veteran's disability may be rated under various 
diagnoses, the Schedule instructs the evaluator to avoid 
pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided. 38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that, 
"implicit within [the language of 38 U.S.C.A. § 1155] is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

In summary, neither the symptoms described by the veteran nor 
those shown by the medical evidence meet the criteria for a 
higher rating.  The presently assigned 30 percent evaluation 
accurately depicts the severity of the condition for the 
entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the preponderance of the evidence 
is against the claim for a higher rating for maxillary 
sinusitis, the benefit of the doubt rule is not applicable, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in January 2001, rating actions, 
statements of the case and supplemental statement advised the 
veteran of the foregoing elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The Board notes that there may be 
additional private treatment records available in this 
matter.  However, the RO has sought all records identified by 
the veteran for which the veteran also provided a release 
form, VA Form 21-4142.  Absent a release form, which has been 
provided the veteran, the RO can provide no further 
development in this matter.  Moreover, the veteran has been 
given multiple VA examinations in connection with her claim 
herein.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case as it pertains to the claim 
herein adjudicated and the veteran has not been prejudiced as 
a result of the Board proceeding to the merits of the claim 
at this time.  
 
In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, she will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

An initial evaluation in excess of 30 percent for maxillary 
sinusitis is denied.


REMAND

In March 2004, the RO issued a rating decision which granted 
service connection at a 10 percent initial disability rating 
for migraine headaches, effective from January 2001.  Notice 
of this decision was sent to the veteran in late March 2004.  
In January 2005, the veteran filed a timely notice of 
disagreement seeking a higher initial disability rating for 
her service-connected migraine headaches. See 38 C.F.R. § 
20.201 (2005); see also Gallegos v. Gober, 14 Vet. App. 50 
(2000) (a notice of disagreement need only consist of a 
writing which expresses disagreement with an RO decision).  
In Manlicon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a statement of the case, the Board should 
remand the matter for issuance of a statement of the case.  

In light of the foregoing, this case is REMANDED for the 
following action:

After compliance with all due process 
concerns raised by the evidence of 
record, (the veteran should be issued a 
letter outlining the requirements for an 
increased rating, and her and VA 
responsibilities in obtaining evidence), 
a statement of the case should be issued 
to the veteran and her representative 
concerning the claim of entitlement to an 
increased initial disability rating in 
excess of 10 percent for migraine 
headaches.  The veteran should be advised 
of the necessity of filing a timely 
substantive appeal if she wants the Board 
to consider this issues.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


